DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Response to Amendment
The preliminary amendments filed on 02/22/2022 and 04/25/2022 are received prior to the examination of the instant application and has not introduced any new matter, thus, has been entered and is examined on the merits. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 6-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 11,258,556. Although the claims at issue are not identical, they are not patentably distinct from each other because claims are within a same scope as set forth below. 
Regarding claim 1, U.S. Patent No. 11,258,556 claims a method (see claim 1), comprising:
receiving, by a terminal, first indication information from a network device, the first indication information indicating a target resource (see claim 1);
receiving, by the terminal, second indication information from the network device, the second indication information indicating a frequency domain start position of a maximum system bandwidth (see claim 1);
receiving, by the terminal, third indication information from the network device, the third indication information indicating a frequency domain start position of a bandwidth part (see claim 2);
determining, by the terminal, a reference signal sequence based on an offset between the frequency domain start position of the bandwidth part and the frequency domain start position of the maximum system bandwidth (see claim 1); and
performing, by the terminal, at least one of sending or receiving of the reference signal sequence via the target resource (see claim 1).
In view of the above, it is clear that the conflicting claims are not patentably distinct from each other because claim 1 of the instant application merely broadens the scope of the claim 1 of the U.S. Patent No. 11,258,556 by eliminating portions of U.S. Patent No. 11,258,556’s claim 1 (...wherein the reference signal sequence meets...).
Regarding claim 2, U.S. Patent No. 11,258,556 further claims wherein a frequency domain of the target resource and a frequency domain of the bandwidth part are the same or partially overlap (see claim 3).
Regarding claim 3, U.S. Patent No. 11,258,556 further claims wherein the determining of the reference signal sequence comprises:
determining, by the terminal, the reference signal sequence based on a subcarrier spacing and further based on the offset between the frequency domain start position of the bandwidth part and the frequency domain start position of the maximum system bandwidth (see claim 4).
Regarding claim 6, U.S. Patent No. 11,258,556 claims a method for determining (see claim 8), comprising:
sending, by a network device, first indication information to a terminal, wherein the first indication information indicates a target resource (see claim 8);
sending, by the network device, second indication information to the terminal, wherein the second indication information indicates a frequency domain start position of a maximum system bandwidth (see claim 8);
sending, by the network device, third indication information to the terminal, wherein the third indication information indicates a frequency domain start position of a bandwidth part (see claim 9);
determining, by the network device, a reference signal sequence based on an offset between the frequency domain start position of the bandwidth part and the frequency domain start position of the maximum system bandwidth (see claim 8); and
performing, by the network device, at least one of sending or receiving the reference signal sequence using the target resource (see claim 8).
In view of the above, it is clear that the conflicting claims are not patentably distinct from each other because claim 6 of the instant application merely broadens the scope of the claim 8 of the U.S. Patent No. 11,258,556 by eliminating portions of U.S. Patent No. 11,258,556’s claim 8 (...wherein the reference signal sequence meets...).
Regarding claim 7, U.S. Patent No. 11,258,556 further claims wherein a frequency domain of the target resource and a frequency domain of the bandwidth part are the same or partially overlap (see claim 10).
Regarding claim 8, U.S. Patent No. 11,258,556 further claims wherein the determining of the reference signal sequence comprises:
determining, by the network device, the reference signal sequence based on a subcarrier spacing and further based on the offset between the frequency domain start position of the bandwidth part and the frequency domain start position of the maximum system bandwidth (see claim 10). 

It has been held that the omission an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.  Moreover, the doctrine of double patenting seeks to prevent the unjustified extension of patent exclusivity beyond the term of a patent. 

Claims 4-5 and 9-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 11,258,556 as applied to claims above, and further in view of US 2019/0140799 A1 to Gao et al. (hereafter refers as Gao). 
Regarding claims 4 and 9, U.S. Patent No. 11,258,556 does not explicitly claim wherein a bandwidth of the bandwidth part “is less than or equal to a bandwidth of the maximum system bandwidth”. 
Gao further teaches wherein a bandwidth of the bandwidth part is less than or equal to a bandwidth of the maximum system bandwidth (wherein the bandwidth part is less than a bandwidth of the maximum system bandwidth, see Fig. 2 and 5).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of wherein a bandwidth of the bandwidth part is less than or equal to a bandwidth of the maximum system bandwidth as taught by Gao, with the claims of U.S. Patent No. 11,258,556, for a purpose of enabling multiple terminals/UEs to share a common reference signal sequence by only use a portion of the maximum system bandwidth for allocation of an individual reference signal sequence (see Gao, paragraphs [12, 22]).
Regarding claims 5 and 10, U.S. Patent No. 11,258,556 does not explicitly claim wherein “a reference signal of the reference signal sequence and another reference signal carried on the frequency domain of the target resource are one of the same, orthogonal or quasi-orthogonal”.
Gao further teaches wherein a reference signal of the reference signal sequence and another reference signal carried on the frequency domain of the target resource are one of the same (wherein multiple reference signals are transmitted on a same operating band, i.e. overlapped, see Gao, paragraphs [53, 79] and Fig. 2), orthogonal (or orthogonal to each other, see Gao, paragraph [54]) or quasi-orthogonal (or quasi-orthogonal to each other, see Gao, paragraph [54]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of wherein a reference signal of the reference signal sequence and another reference signal carried on the frequency domain of the target resource are one of the same, orthogonal or quasi-orthogonal as taught by Gao, with the claims of U.S. Patent No. 11,258,556, for a purpose of enabling multiple terminals/UEs to share the frequency domain of the target resource (see Gao, paragraphs [53, 54, 79] and Fig. 2).

Claims 11-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 11,258,556 in view of US 2019/0140799 A1 to Gao et al. (hereafter refers as Gao). 
Regarding claim 11, U.S. Patent No. 11,258,556 claims an apparatus (see claim 5), comprising: 
one or more processors (see claim 5); and 
a non-transitory memory in communications with the one or more processors and storing computer instructions for execution by the one or more processors, the computer instructions including instructions to (see claim 5): 
receive first indication information from a network device, the first indication information indicating a target resource (see claim 5); 
receive second indication information from the network device, the second indication information indicating a frequency domain start position of a maximum system bandwidth (see claim 5); 
receive third indication information from the network device, the third indication information indicating a frequency domain start position of a bandwidth part (see claim 6); 
determine a reference signal sequence based on an offset between the frequency domain start position of the bandwidth part and the frequency domain start position of the maximum system bandwidth (see claim 5); and 
perform at least one of send or receive the reference signal sequence via the target resource (see claim 5).
However, U.S. Patent No. 11,258,556 does not explicitly claim the Apparatus comprising a “transceiver”.
Gao teaches an apparatus (a UE/apparatus 2020 for performing the method, Fig. 19-20 and paragraphs [125-127, 130, 134-135]), comprising: 
a transceiver (a transceiving antenna 2023 for transmitting and receiving signals, paragraph [136]); 
one or more processors (the UE further includes a processor, Fig. 20 and paragraphs [136]); and 
a non-transitory memory (a memory, Fig. 20 and paragraphs [136-138]) in communications with the one or more processors (the memory coupled to the processor, Fig. 20 and paragraphs [136-139]) and storing computer instructions for execution by the one or more processors (for storing program codes for execution by the processor to perform the method, Fig. 20 and paragraphs [136-140]), the computer instructions including instructions to: 
receive second indication information from the network device, the second indication information indicating a frequency domain start position of a maximum system bandwidth (the UE receives from a base station, the information indicating a frequency domain start position of a maximum system bandwidth/common RS sequence range, paragraphs [53, 67, 80] and Fig. 1, 2, 5); and 
receive third indication information from the network device, the third indication information indicating a frequency domain start position of a bandwidth part (the UE receives from the base station, the information indicating a starting index/point of a bandwidth part/reference signal sequence, paragraphs [70-73] and Fig. 1, 2, 5).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of the transceiver as taught by Gao, with the claims of U.S. Patent No. 11,258,556, for a purpose of increasing efficiency in communication by using the transceiver for transmitting and receiving (see Gao, paragraph [136]).
Regarding claim 12, U.S. Patent No. 11,258,556 further claims wherein a frequency domain of the target resource and a frequency domain of the bandwidth part are the same or partially overlap (see claim 7). 
Regarding claim 13, U.S. Patent No. 11,258,556 further claims wherein the instructions to determine the reference signal sequence include instructions to: determine the reference signal sequence based on a subcarrier spacing and further based on the offset between the frequency domain start position of the bandwidth part and the frequency domain start position of the maximum system bandwidth (see claim 7).
Regarding claim 14, Gao further teaches wherein a bandwidth of the bandwidth part is less than or equal to a bandwidth of the maximum system bandwidth (wherein the bandwidth part is less than a bandwidth of the maximum system bandwidth, see Fig. 2 and 5).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of wherein a bandwidth of the bandwidth part is less than or equal to a bandwidth of the maximum system bandwidth as taught by Gao, with the claims of U.S. Patent No. 11,258,556, for a purpose of enabling multiple terminals/UEs to share a common reference signal sequence by only use a portion of the maximum system bandwidth for allocation of an individual reference signal sequence (see Gao, paragraphs [12, 22]).
Regarding claim 15, Gao further teaches wherein a reference signal of the reference signal sequence and another reference signal carried on the frequency domain of the target resource are one of the same (wherein multiple reference signals are transmitted on a same operating band, i.e. overlapped, see Gao, paragraphs [53, 79] and Fig. 2), orthogonal (or orthogonal to each other, see Gao, paragraph [54]) or quasi-orthogonal (or quasi-orthogonal to each other, see Gao, paragraph [54]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of wherein a reference signal of the reference signal sequence and another reference signal carried on the frequency domain of the target resource are one of the same, orthogonal or quasi-orthogonal as taught by Gao, with the claims of U.S. Patent No. 11,258,556, for a purpose of enabling multiple terminals/UEs to share the frequency domain of the target resource (see Gao, paragraphs [53, 54, 79] and Fig. 2).
Regarding claim 16, U.S. Patent No. 11,258,556 claims an apparatus (see claim 12), comprising: 
one or more processors (see claim 12); and 
a non-transitory memory (see claim 12) in communications with the one or more processors and storing computer instructions for execution by the one or more processors, the computer instructions including instructions to (see claim 12): 
send first indication information to a terminal, wherein the first indication information indicates a target resource (see claim 12); 
send second indication information to the terminal, wherein the second indication information indicates a frequency domain start position of a maximum system bandwidth (see claim 12); 
send third indication information to the terminal, wherein the third indication information indicates a frequency domain start position of a bandwidth part (see claim 13); 
determine a reference signal sequence based on an offset between the frequency domain start position of the bandwidth part and the frequency domain start position of the maximum system bandwidth (see claim 12); and 
perform at least one of send or receive the reference signal sequence using the target resource (see claim 12).
However, U.S. Patent No. 11,258,556 does not explicitly claim the Apparatus comprising a “transceiver”.
Gao teaches an apparatus (a serving node/base station at a network side is configured to perform a method of Fig. 4 and paragraph [59]) comprising:
a transceiver (transceiver 2013, paragraphs [134-135] and Fig. 20);
a processor (processor, see paragraph [132]); and 
a non-transitory storage medium (a storage, paragraphs [113, 132]) in communication with the one or more processors and storing computer instructions (storing one or more instructions, see paragraph [133]) for execution by the one or more processors, the computer instructions including instructions to (wherein the processor executes instructions to cause the base station to perform the following functions, see paragraph [133]):
send second indication information to the terminal, wherein the second indication information indicates a frequency domain start position of a maximum system bandwidth (the base station with the processor transmits to a UE, an index idx_rs indicating starting position of common sequence that is covered in frequency range at the network side, paragraphs [80-81], i.e. frequency range covers all of frequency ranges, i.e. maximum system bandwidth, paragraphs [79-81, 118]);
send third indication information to the terminal, wherein the third indication information indicates a frequency domain start position of a bandwidth part (the base station transmits to the UE, the information indicating a starting index/point of a bandwidth part/reference signal sequence, paragraphs [70-73] and Fig. 1, 2, 5); and
perform at least one of send or receive a reference signal sequence (the base station with the processor transmits a frequency signal sequence using at least the frequency band obtainable by the UE, paragraphs [68-74, 80-81, 114-116]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of the transceiver as taught by Gao, with the claims of U.S. Patent No. 11,258,556, for a purpose of increasing efficiency in communication by using the transceiver for transmitting and receiving (see Gao, paragraphs [134-135]).
Regarding claim 17, U.S. Patent No. 11,258,556 further claims wherein a frequency domain of the target resource and a frequency domain of the bandwidth part are the same or partially overlap (see claim 14). 
Regarding claim 18, U.S. Patent No. 11,258,556 further claims wherein the instructions to determine the reference signal sequence include instructions to:
determine the reference signal sequence based on a subcarrier spacing and further based on the offset between the frequency domain start position of the bandwidth part and the frequency domain start position of the maximum system bandwidth (see claim 15). 
Regarding claim 19, Gao further teaches wherein a bandwidth of the bandwidth part is less than or equal to a bandwidth of the maximum system bandwidth (wherein the bandwidth part is less than a bandwidth of the maximum system bandwidth, see Fig. 2 and 5).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of wherein a bandwidth of the bandwidth part is less than or equal to a bandwidth of the maximum system bandwidth as taught by Gao, with the claims of U.S. Patent No. 11,258,556, for a purpose of enabling multiple terminals/UEs to share a common reference signal sequence by only use a portion of the maximum system bandwidth for allocation of an individual reference signal sequence (see Gao, paragraphs [12, 22]).
Regarding claim 20, Gao further teaches wherein a reference signal of the reference signal sequence and another reference signal carried on a frequency domain of the target resource are one of the same (wherein multiple reference signals are transmitted on a same operating band, i.e. overlapped, see Gao, paragraphs [53, 79] and Fig. 2), orthogonal (or orthogonal to each other, see Gao, paragraph [54]) or quasi-orthogonal (or quasi-orthogonal to each other, see Gao, paragraph [54]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of wherein a reference signal of the reference signal sequence and another reference signal carried on the frequency domain of the target resource are one of the same, orthogonal or quasi-orthogonal as taught by Gao, with the claims of U.S. Patent No. 11,258,556, for a purpose of enabling multiple terminals/UEs to share the frequency domain of the target resource (see Gao, paragraphs [53, 54, 79] and Fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4-7, 9-12, 14-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0028646 A1 to Seo et al. (hereafter refers as Seo) in view of US 2019/0140799 A1 to Gao et al. (hereafter refers as Gao).
Regarding claims 1 and 11, Seo teaches a method and an apparatus (a method and a UE for performing the method, Fig. 11 and provisional 62/501,726, hereafter refers as provisional, page 9), comprising:  
a transceiver (a transceiving antenna 135 for transmitting and receiving signals, paragraphs [147, 151, 154], and provisional, pages 1-2); 
one or more processors (the UE further includes a processor 155, Fig. 12 and paragraph [147], and provisional, pages 1-2); and 
a non-transitory memory (a memory unit 160, Fig. 12 and paragraphs [147, 156], and provisional, pages 1-2) in communications with the one or more processors (the memory unit 160 coupled to the processor 155, Fig. 12 and paragraphs [147, 156], and provisional, pages 1-2) and storing computer instructions for execution by the one or more processors (for storing program codes for execution by the processor to perform the method, Fig. 12 and paragraphs [156-158], and provisional, pages 1-2), the computer instructions including instructions to: 
receive first indication information from a network device (the UE receives from a base station, Fig. 11 and paragraph [142], and provisional, page 9), the first indication information indicating a target resource (the information indicating an operating band of the UE, paragraph [142], and provisional, page 9); 
receive second indication information from the network device, the second indication information indicating a frequency domain start position of a maximum system bandwidth (the UE receives from the base station, the information indicating a reference point of a system band, i.e. a frequency domain start position of a system bandwidth, paragraphs [130-132, 142] and Fig. 8, and provisional, page 9); 
determine a reference signal sequence based on an offset between the frequency domain start position of the bandwidth part and the frequency domain start position of the maximum system bandwidth (UE determines an RS sequence for its operating band based on an offset between the reference point/start point of the system bandwidth and a starting point of operating band of the UE, paragraphs [131-133, 143], and provisional, page 9); and 
perform at least one of send or receive the reference signal sequence via the target resource (the UE performs at least operation of receiving the RS sequence via the operating band of the UE, paragraphs [132,133, 143-144], and provisional, page 9).
However, Seo does not explicitly teach “receive third indication information from the network device, the third indication information indicating a frequency domain start position of a bandwidth part”. 
Gao teaches a method and an apparatus (a method and a UE/apparatus 2020 for performing the method, Fig. 19-20 and paragraphs [125-127, 130, 134-135]), comprising: 
a transceiver (a transceiving antenna 2023 for transmitting and receiving signals, paragraph [136]); 
one or more processors (the UE further includes a processor, Fig. 20 and paragraphs [136]); and 
a non-transitory memory (a memory, Fig. 20 and paragraphs [136-138]) in communications with the one or more processors (the memory coupled to the processor, Fig. 20 and paragraphs [136-139]) and storing computer instructions for execution by the one or more processors (for storing program codes for execution by the processor to perform the method, Fig. 20 and paragraphs [136-140]), the computer instructions including instructions to: 
receive second indication information from the network device, the second indication information indicating a frequency domain start position of a maximum system bandwidth (the UE receives from a base station, the information indicating a frequency domain start position of a maximum system bandwidth/common RS sequence range, paragraphs [53, 67, 80] and Fig. 1, 2, 5); and 
receive third indication information from the network device, the third indication information indicating a frequency domain start position of a bandwidth part (the UE receives from the base station, the information indicating a starting index/point of a bandwidth part/reference signal sequence, paragraphs [70-73] and Fig. 1, 2, 5).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of receive third indication information from the network device, the third indication information indicating a frequency domain start position of a bandwidth part as taught by Gao, with the teachings of Seo, for a purpose of increasing efficiency in indicating the frequency domain start position of the bandwidth part by including the frequency domain start position of a bandwidth part in the third indication information (see Gao, paragraphs [70-74]). 
Regarding claims 2 and 12, Seo further teaches wherein a frequency domain of the target resource and a frequency domain of the bandwidth part are the same or partially overlap (wherein the frequency domain of the operating band is the same of the frequency domain of the bandwidth part, paragraphs [142-144] and provisional, page 9).
Regarding claims 4 and 14, Seo further teaches wherein a bandwidth of the bandwidth part is less than or equal to a bandwidth of the maximum system bandwidth (wherein the operating band is less than a bandwidth of the system band, see Fig. 8 and provisional, page 9). 
Regarding claims 5 and 15, the combination of Seo and Gao further teaches wherein a reference signal of the reference signal sequence and another reference signal carried on the frequency domain of the target resource are one of the same (wherein multiple reference signals are transmitted on a same operating band, see Seo, paragraph [124], provisional, pages 7-9, overlapped, see Gao, paragraphs [53, 79] and Fig. 2), orthogonal (or orthogonal to each other, see Gao, paragraph [54]) or quasi-orthogonal (or quasi-orthogonal to each other, see Gao, paragraph [54]).
Regarding claims 6 and 16, Seo teaches a method for determining and an apparatus (a method and a base station/BS for performing the method, Fig. 11 and provisional 62/501,726, hereafter refers as provisional, page 9), comprising: 
a transceiver (a transceiving antenna 130 for transmitting and receiving signals, paragraphs [147, 150, 155], and provisional, pages 1-2); 
one or more processors (the BS further includes a processor 180, Fig. 12 and paragraph [147], and provisional, pages 1-2); and 
a non-transitory memory (a memory unit 185, Fig. 12 and paragraphs [147, 156], and provisional, pages 1-2) in communications with the one or more processors (the memory unit coupled to the processor, Fig. 12 and paragraphs [147, 156], and provisional, pages 1-2) and storing computer instructions for execution by the one or more processors (for storing program codes for execution by the processor to perform the method, Fig. 12 and paragraphs [156-158], and provisional, pages 1-2), the computer instructions including instructions to:
send first indication information to a terminal (the base station transmits to a UE, Fig. 11, step 1105 and paragraph [142], and provisional, page 9), wherein the first indication information indicates a target resource (the information indicating an operating band of the UE, paragraph [142], and provisional, page 9); 
send second indication information to the terminal, wherein the second indication information indicates a frequency domain start position of a maximum system bandwidth (the base station transmits to the UE, the information indicating a reference point of a system band, i.e. a frequency domain start position of a system bandwidth, paragraphs [130-132, 142] and Fig. 8, and provisional, page 9); 
determine a reference signal sequence based on an offset between the frequency domain start position of the bandwidth part and the frequency domain start position of the maximum system bandwidth (base station determines an RS sequence for the UE based on an offset between the reference point/start point of the system bandwidth and a starting point of operating band of the UE, paragraphs [8, 131-133, 143] and provisional, page 9); and 
perform at least one of send or receive the reference signal sequence using the target resource (the base station performs at least operation of transmitting the RS sequence via the operating band of the UE, paragraphs [8, 132,133, 143-144], and provisional, page 9).
However, Seo does not explicitly teach “send third indication information to the terminal, wherein the third indication information indicates a frequency domain start position of a bandwidth part”. 
Gao teaches a method and an apparatus (a serving node/base station at a network side is configured to perform a method of Fig. 4 and paragraph [59]) comprising:
a transceiver (transceiver 2013, paragraphs [134-135] and Fig. 20);
a processor (processor, see paragraph [132]); and 
a non-transitory storage medium (a storage, paragraphs [113, 132]) in communication with the one or more processors and storing computer instructions (storing one or more instructions, see paragraph [133]) for execution by the one or more processors, the computer instructions including instructions to (wherein the processor executes instructions to cause the base station to perform the following functions, see paragraph [133]):
send second indication information to the terminal, wherein the second indication information indicates a frequency domain start position of a maximum system bandwidth (the base station with the processor transmits to a UE, an index idx_rs indicating starting position of common sequence that is covered in frequency range at the network side, paragraphs [80-81], i.e. frequency range covers all of frequency ranges, i.e. maximum system bandwidth, paragraphs [79-81, 118]);
send third indication information to the terminal, wherein the third indication information indicates a frequency domain start position of a bandwidth part (the base station transmits to the UE, the information indicating a starting index/point of a bandwidth part/reference signal sequence, paragraphs [70-73] and Fig. 1, 2, 5); and
perform at least one of send or receive a reference signal sequence (the base station with the processor transmits a frequency signal sequence using at least the frequency band obtainable by the UE, paragraphs [68-74, 80-81, 114-116]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of sending third indication information to the terminal, wherein the third indication information indicates a frequency domain start position of a bandwidth part as taught by Gao, with the teachings of Seo, for a purpose of increasing efficiency in indicating the frequency domain start position of the bandwidth part by including the frequency domain start position of a bandwidth part in the third indication information (see Gao, paragraphs [70-74]). 
Regarding claims 7 and 17, Seo further teaches wherein a frequency domain of the target resource and a frequency domain of the bandwidth part are the same or partially overlap (wherein the frequency domain of the operating band is the same of the frequency domain of the bandwidth part, paragraphs [142-144] and provisional, page 9).
Regarding claims 9 and 19, Seo further teaches wherein a bandwidth of the bandwidth part is less than or equal to a bandwidth of the maximum system bandwidth (wherein the operating band is less than a bandwidth of the system band, see Fig. 8 and provisional, page 9). 
Regarding claims 10 and 20, the combination of Seo and Gao further teaches wherein the reference signal and another reference signal carried on a frequency domain of the target resource are one of the same (wherein multiple reference signals are transmitted on a same operating band, see Seo, paragraph [124], provisional, pages 7-9, overlapped, see Gao, paragraphs [53, 79] and Fig. 2), orthogonal (or orthogonal to each other, see Gao, paragraph [54]) or quasi-orthogonal (or quasi-orthogonal to each other, see Gao, paragraph [54]).

Claims 3, 8, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0028646 A1 to Seo et al. (hereafter refers as Seo) in view of US 2019/0140799 A1 to Gao et al. (hereafter refers as Gao) and further in view of US 2018/0131493 A1 to Luo et al. (hereafter refers as Luo).
Regarding claims 3 and 13, Seo further teaches wherein the determining of the reference signal sequence comprises: determining, by the terminal, the reference signal sequence based on the offset between the frequency domain start position of the bandwidth part and the frequency domain start position of the maximum system bandwidth (UE determines the RS sequence for its operating band based on the offset between the reference point/start point of the system bandwidth and a starting point of operating band of the UE, paragraphs [131-133, 143], and provisional, page 9).
However, the combination of Seo and Gao does not explicitly teach determining, by the terminal, the reference signal sequence “based on a subcarrier spacing”.
Luo teaches determining the reference signal sequence based on (UE 1020 determines reference signal sequence based on a mixed numerology, paragraphs [7, 43, 59, 74-76] and Fig. 10, provisional 62/420,462, Fig. 10 and paragraphs [49, 64-65]) a subcarrier spacing (determines a sub-carrier spacing associated with allocated RB(s)/bandwidth part, see paragraphs [74, 94] and provisional 62/420,462, Fig. 8-9 and paragraphs [50, 51, 54, 64]) and the offset (determines an allocated RB(s)/bandwidth part based on indication from the base station, i.e. index of RB(s)/bandwidth parts, paragraphs [69, 71] and provisional 62/420,462, paragraphs [47, 62, 65], or when there is an offset, using matching to determine the index of RB(s)/bandwidth parts, paragraphs [66-67, 83-84, 97] and provisional 62/420,462, paragraphs [66, 76], and then using both subcarrier spacing and allocated RBs/bandwidth part, i.e. index of the RB(s)/bandwidth parts, index of sub-carrier, and/or symbol index..., to determine the reference signal sequence, paragraphs [79, 94-96] and provisional 62/420,462, paragraphs [72-73, 77-79]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of determining the reference signal sequence based on a subcarrier spacing and the offset as taught by Luo, with the teachings of determining the reference signal sequence as taught by combination of Seo and Gao, for a purpose of supporting a plurality of different subcarrier spacings in 5G environment (See provisional 62/420,462, Fig. 8-9 and paragraph [6]).
Regarding claims 8 and 18, Seo further teaches wherein the determining of the reference signal sequence comprises:
determining, by the network device, the reference signal sequence based on the offset between the frequency domain start position of the bandwidth part and the frequency domain start position of the maximum system bandwidth (base station determines an RS sequence for the UE based on an offset between the reference point/start point of the system bandwidth and a starting point of operating band of the UE, paragraphs [8, 131-133, 143] and provisional, page 9). 
However, the combination of Seo and Gao does not explicitly teach determining, the reference signal sequence “based on a subcarrier spacing”.
Luo teaches determining the reference signal sequence (determining a reference signal sequence based on a mixed numerology, paragraphs [7, 43, 59, 74-76] and Fig. 10, provisional 62/420,462, Fig. 10 and paragraphs [49, 64-65]) based on a subcarrier spacing (determines a sub-carrier spacing associated with allocated RB(s)/bandwidth part, see paragraphs [74, 94] and provisional 62/420,462, Fig. 8-9 and paragraphs [50, 51, 54, 64]) and further based on the offset (identifying an allocated RB(s)/bandwidth part, i.e. index of RB(s)/bandwidth parts, paragraphs [69, 71] and provisional 62/420,462, paragraphs [47, 62, 65], or when there is an offset, using matching to determine the index of RB(s)/bandwidth parts, paragraphs [66-67, 83-84, 97] and provisional 62/420,462, paragraphs [66, 76], and then using both subcarrier spacing and allocated RBs/bandwidth part, i.e. index of the RB(s)/bandwidth parts, index of sub-carrier, and/or symbol index..., to determine the reference signal sequence, paragraphs [79, 94-96] and provisional 62/420,462, paragraphs [72-73, 77-79]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2019/0280909 A1 discloses transmitting parameters for determining reference signal, wherein the parameters including: parameters for determining a sequence used for the reference signal, bandwidth of the reference signal, a position in a time-frequency resource grid of the reference signal, sequence offset parameters for using only a part of the bandwidth of the reference signal, quasi co-location parameters and etc... (paragraphs [135-141]).
US 2019/0159153 A1 discloses determining reference sequence based on bandwidth part and subcarrier (paragraphs [57-60]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG B. HUYNH whose telephone number is (571)270-7642. The examiner can normally be reached M-F 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N. Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG B HUYNH/Primary Examiner, Art Unit 2469                                                                                                                                                                                                        December 15, 2022